Name: 2007/153/EC: Commission Decision of 6 March 2007 modifying Annex A to Decision 2006/679/EC concerning the technical specification for interoperability relating to the control-command and signalling subsystem of the trans-European conventional rail system and Annex A to Decision 2006/860/EC concerning the technical specification for interoperability relating to the control-command and signalling subsystem of the trans-European high speed rail system (notified under document number C(2007) 675) (Text with EEA relevance )
 Type: Decision_ENTSCHEID
 Subject Matter: organisation of transport;  land transport;  technology and technical regulations;  European construction;  transport policy
 Date Published: 2007-03-07; 2007-08-24

 7.3.2007 EN Official Journal of the European Union L 67/13 COMMISSION DECISION of 6 March 2007 modifying Annex A to Decision 2006/679/EC concerning the technical specification for interoperability relating to the control-command and signalling subsystem of the trans-European conventional rail system and Annex A to Decision 2006/860/EC concerning the technical specification for interoperability relating to the control-command and signalling subsystem of the trans-European high speed rail system (notified under document number C(2007) 675) (Text with EEA relevance) (2007/153/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 96/48/EC of 23 July 1996 on the interoperability of the trans-European high-speed rail system (1), and in particular Article 6(1) thereof, Having regard to Directive 2001/16/EC of 19 March 2001 of the European Parliament and of the Council of 19 March 2001 on the interoperability of the conventional rail system (2), and in particular Article 6(1) thereof, Whereas: (1) Commission Decision 2006/679/EC (3) laid down the first technical specification (TSI) for interoperability relating to the control-command and signalling subsystem of the trans-European conventional rail system. (2) Commission Decision 2002/731/EC (4) laid down the first technical specification (TSI) for interoperability relating to the control-command and signalling subsystem of the trans-European High Speed rail system; it was repealed and replaced by Decision 2006/860/EC. (3) Technical progress prompts the need to update the mandatory set of specifications laid down in Annex A to Decisions 2006/679/EC and 2006/860/EC, in particular with a view to take account of the agreement reached within the working groups of the European Railway Agency on the version 2.3.0 of the System Requirements Specifications. This version should apply to both high speed and conventional rail systems. (4) In accordance with Article 6(2) of Directive 96/48/EC and Article 6(2) of Directive 2001/16/EC, the European Railway Agency shall be responsible for preparing the review and updating of TSIs and making any recommendations to the Committee referred to in Article 21 in order to take account of developments in technology or social requirements. (5) In accordance with Article 12(b) of Regulation (EC) No 881/2004 of the European Parliament and of the Council (5), the European Rail Agency shall ensure that the TSIs are adapted to technical progress and market trends and to the social requirements and propose to the Commission the amendments to the TSIs which it considers necessary. (6) The European Railway Agency adopted on 24 October 2006 a Recommendation regarding the list of mandatory specifications set out in the TSIs for the conventional rail and the high speed rail systems. (7) The measures provided for in this Decision are in accordance with the opinion of the Committee set up by Article 21 of Directive 96/48/EC, HAS ADOPTED THIS DECISION: Article 1 The list of mandatory specifications set out in Annex A to the TSI attached to Decision 2006/679/EC relating to the control-command and signalling subsystem of the trans-European conventional rail system, is replaced by the list of mandatory specifications attached to the present Decision. Article 2 The list of mandatory specifications set out in Annex A to the TSI attached to Decision 2006/860/EC relating to the control-command and signalling subsystem of the trans-European high-speed rail system, is replaced by the list of mandatory specifications attached to the present Decision. Article 3 This Decision shall become applicable on the date of its notification. Article 4 This Decision is addressed to the Member States. Done at Brussels, 6 March 2007. For the Commission Jacques BARROT Vice-President (1) OJ L 235, 17.9.1996, p. 6. Directive as amended by Directive 2004/50/EC (OJ L 164, 30.4.2004, p. 114, corrected by OJ L 220, 21.6.2004, p. 40). (2) OJ L 110, 20.4.2001, p. 1. Directive as amended by Directive 2004/50/EC. (3) OJ L 284, 16.10.2006, p. 1. Decision as amended by Decision 2006/860/EC (OJ L 342, 7.12.2006, p. 1). (4) OJ L 245, 12.9.2002, p. 37. Decision as amended by Decision 2004/447/EC (OJ L 155, 30.4.2004, p. 65, corrected by OJ L 193, 1.6.2004, p. 53). (5) OJ L 220, 21.6.2004, p. 3. ANNEX LIST OF MANDATORY SPECIFICATIONS Index No Reference Document name Version 1. UIC ETCS FRS ERTMS/ETCS Functional Requirement Specification 4.29 2. 99E 5362 ERTMS/ETCS Functional Statements 2.0.0 3. UNISIG SUBSET-023 Glossary of Terms and Abbreviations 2.0.0 4. UNISIG SUBSET-026 System Requirement Specification 2.3.0 5. UNISIG SUBSET-027 FFFIS Juridical Recorder-Downloading Tool 2.2.9 6. UNISIG SUBSET-033 FIS for Man-Machine Interface 2.0.0 7. UNISIG SUBSET-034 FIS for the Train Interface 2.0.0 8. UNISIG SUBSET-035 Specific Transmission Module FFFIS 2.1.1 9. UNISIG SUBSET-036 FFFIS for Eurobalise 2.3.0 10. UNISIG SUBSET-037 Euroradio FIS 2.3.0 11. Reserved 05E537 Off line key management FIS 12. UNISIG SUBSET-039 FIS for the RBC/RBC Handover 2.1.2 13. UNISIG SUBSET-040 Dimensioning and Engineering rules 2.0.0 14. UNISIG SUBSET-041 Performance Requirements for Interoperability 2.1.0 15. UNISIG SUBSET-108 Interoperability-related consolidation on TSI annex A documents 1.1.0 16. UNISIG SUBSET-044 FFFIS for Euroloop sub-system 2.2.0 ## 17. Intentionally Deleted 18. UNISIG SUBSET-046 Radio In-fill FFFS 2.0.0 19. UNISIG SUBSET-047 Track-side-Trainborne FIS for Radio In-Fill 2.0.0 20. UNISIG SUBSET-048 Trainborne FFFIS for Radio In-Fill 2.0.0 21. UNISIG SUBSET-049 Radio In-fill FIS with LEU/Interlocking 2.0.0 22. Intentionally deleted 23. UNISIG SUBSET-054 Assignment of Values to ETCS variables 2.0.0 24. Intentionally deleted 25. UNISIG SUBSET-056 STM FFFIS Safe Time Layer 2.2.0 26. UNISIG SUBSET-057 STM FFFIS Safe Link Layer 2.2.0 27. UNISIG SUBSET-091 Safety Requirements for the Technical Interoperability of ETCS in Levels 1 & 2 2.2.11 28. Reserved Reliability  Availability Requirements 29. UNISIG SUBSET-102 Test specification for Interface k  1.0.0 30. Intentionally deleted 31. UNISIG SUBSET-094 UNISIG Functional Requirements for an On-board Reference Test Facility 2.0.0 32. EIRENE FRS GSM-R Functional Requirements Specification 7 33. EIRENE SRS GSM-R System Requirements Specification 15 34. A11T6001 12 (MORANE) Radio Transmission FFFIS for EuroRadio 12 35. ECC/DC(02)05 ECC Decision of 5 July 2002 on the designation and availability of frequency bands for railway purposes in the 876-880 and 921-925 MHz bands 36a. Intentionally deleted 36b. Intentionally deleted 36c. UNISIG SUBSET-074-2 FFFIS STM Test cases document 1.0.0 37a. Intentionally deleted 37b. UNISIG SUBSET-076-5-2 Test cases related to features 2.2.2 37c. UNISIG SUBSET-076-6-3 Test sequences 2.0.0 37d. UNISIG SUBSET-076-7 Scope of the test specifications 1.0.0 37e. Intentionally deleted 38. 06E068 ETCS marker board definition 1.0 39. UNISIG SUBSET-092-1 ERTMS EuroRadio Conformance Requirements 2.2.5 40. UNISIG SUBSET-092-2 ERTMS EuroRadio Test cases Safety Layer 2.2.5 41. Reserved UNISIG SUBSET 028 JRU Test Specification 42. Intentionally deleted 43. UNISIG SUBSET 085 Test Specification for Eurobalise FFFIS 2.1.2 44. Reserved Odometry FIS 45. UNISIG SUBSET-101 Interface K  Specification 1.0.0 46. UNISIG SUBSET-100 Interface G  Specification 1.0.1 47. Reserved Safety Requirements and Requirements to Safety Analysis for Interoperability for the Control-Command and Signalling Sub-System 48. Reserved Test specification for mobile equipment GSM-R 49. UNISIG SUBSET-059 Performance requirements for STM 2.1.1 50. Reserved UNISIG SUBSET-103 Test specification for Euroloop 51. Reserved Ergonomic aspects of the DMI 52. UNISIG SUBSET-058 FFFIS STM Application Layer 2.1.1 53. Reserved AEIF-ETCS-Variables-Manual AEIF-ETCS-Variables-Manual 54. Intentionally deleted 55. Reserved Juridical recorder baseline requirements 56. Reserved 05E538 ERTMS Key Management Conformance Requirements 57. Reserved UNISIG SUBSET-107 Requirements on pre-fitting of ERTMS on-board equipment 58. Reserved UNISIG SUBSET-097 Requirements for RBC-RBC Safe Communication Interface 59. Reserved UNISIG SUBSET-105 Requirements on pre-fitting of ERTMS track side equipment 60. Reserved UNISIG SUBSET-104 ETCS version management 61. Reserved GSM-R version management 62. Reserved UNISIG SUBSET-099 RBC-RBC Test specification for Safe Communication Interface 63. Reserved UNISIG SUBSET-098 RBC-RBC Safe Communication Interface ## conditioned to CEPT approval of the frequency.